Citation Nr: 0505929	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for osteoarthritis.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The appellant has recognized service from February 1945 to 
June 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that the appellant was denied service 
connection for coronary artery disease, hypertension and 
osteoarthritis by means of an August 1999 rating decision.  
The RO held that there was no evidence of any of the 
disorders in service, nor was there medical evidence in the 
record of the disorder within the one-year presumptive 
period.  Finally, there was no nexus of any current disorder 
to service.  The claims were denied as not well grounded.  
The appellant resubmitted his claims for service connection 
in November 2001 and the RO revisited the matter under the 
requirements of the VCAA.  In a June 2002 rating decision, 
the RO denied service connection for the aforementioned 
issues.  Subsequently, the appellant submitted a timely 
notice of disagreement and perfected his appeal in January 
2003.

The Board also notes that the appellant claims that his 
period of service is from May 1941 to May 1946.  However, the 
Board notes that the U.S. Army Reserve Personnel Center 
certified in April 1999, received in May 1999, that the 
appellant's recognized period of active service is from 
February 1945 to June 1946.  Where  service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The U.S. Army Reserve Personnel Center has certified that 
the appellant's period of recognized service is from February 
1945 to June 1946.

3.  The veteran's coronary artery disease began more than a 
year after his discharge from service and the medical 
evidence of record does not link the veteran's current 
coronary artery disease to his period of service.

4.  The veteran's hypertension began more than a year after 
his discharge from service and the medical evidence of record 
does not link the veteran's current hypertension to his 
period of service.

5.  The veteran's osteoarthritis began more than a year after 
his discharge from service and the medical evidence of record 
does not link the veteran's current osteoarthritis to his 
period of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
coronary artery disease have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R.          §§ 3.303, 
3.307, 3.309 (2004).

3.  The criteria for entitlement to service connection for 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R.           §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant has have been provided with a copy of the 
appealed June 2002 rating decision, and a December 2002, 
notice thereof January 2003, statement of the case (SOC) that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified him of the evidence needed to 
prevail on his claims.  

In addition, in January 2002 and August 2003 letters, the RO 
notified the appellant of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The appellant was also informed of what he could 
do to help with his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letters dated in January 2002 and 
August 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the appellant's available service medical records and 
private medical records.  The appellant has not identified 
any additional evidence pertinent to his claim, not already 
of record, and there are no additional records to obtain.  
Additionally, the appellant submitted an October 2003 
statement that he had no additional evidence to submit.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  Given the foregoing, the Board 
concludes that VA has satisfied the notice and assistance 
provisions as found in the VCAA.  Consequently, an 
adjudication of the appeal at this juncture is proper.  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and coronary artery disease, 
hypertension and/or osteoarthritis becomes manifest to a 
degree of 10 percent or more within a year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including cardiovascular 
disease and arthritis, when they are manifested to a 
compensable degree within the initial post-service year. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

1.  Coronary Artery Disease
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for coronary 
artery disease.  38 U.S.C.A. § 5107(b).  Despite the 
veteran's allegations that his coronary artery disease began 
while in service, there is no mention in the service medical 
records of treatment for or complaints of coronary artery 
disease.  A May 1946 medical examination recorded normal 
findings.

Moreover, post-service treatment records do not show a 
diagnosis of coronary artery disease within a year after 
service or a continuity of symptomatology associated with 
coronary artery disease and his period of active service.  
38 C.F.R. § 3.303(b).  Private treatment records reveal 
treatment in March 1979 for ischemic heart disease and in 
December 1979 for ischemic heart disease and hypertension.  
There was also a clinical diagnosis of angina pectoris and 
arteriosclerotic heart disease in December 1988.  
Additionally, the veteran submitted an October 2003 statement 
that he was confined and treated, from September 2003 to 
October 2003, for cerebrovascular disease probably infarct 
vs. hemorrhage LMCA; hypertension stage II.  The Board notes 
that earliest of these treatment records was March 1979, more 
than 30 years after service.  Additionally, none of the 
medical evidence of record relates the veteran's current 
condition to service.  

The Board acknowledges the appellant's contentions with 
respect to service and his current coronary artery disease.  
However, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has coronary artery 
disease that is related to his period of service, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings of 
coronary artery disease or regarding any relationship of 
coronary artery disease to service.  The veteran's lay 
statements, while credible with regard to the veteran's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between the any coronary 
artery disease and service.    

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
coronary artery disease and service, there is no basis for 
establishing service connection for coronary artery disease.  
38 C.F.R. § 3.303.  

2.  Hypertension
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for hypertension.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that his hypertension began while in service, there is no 
mention in the service medical records of treatment for or 
complaints of hypertension.  A May 1946 medical examination 
recorded normal findings; the veteran's blood pressure was 
recorded as 118/72.

Moreover, post-service treatment records do not show a 
continuity of symptomatology associated with hypertension and 
his period of active service.  38 C.F.R. § 3.303(b).  Private 
treatment records reveal treatment for ischemic heart disease 
and hypertension in December 1979.  In December 1988, the 
veteran's blood pressure was assessed as 118/74.  
Additionally, in March 2002, his blood pressure was recorded 
as 140/100 and in April 2002 it was recorded as 140/90.  The 
veteran also submitted March and May 2002 statements from a 
Dr. H. asserting that he had been under his care since 
November 2000 for hypertensive vascular disease.  Finally, 
the veteran has submitted an October 2003 statement that he 
was confined and treated from September 2003 to October 2003 
for cerebrovascular disease probably infarct vs. hemorrhage 
LMCA; hypertension stage II.  The Board notes that although 
the post-service medical evidence provides a diagnosis of a 
current hypertension disorder, it does not provide a nexus to 
service.  Moreover, the Board also notes that the earliest 
record in evidence is from December 1979, more than 30 years 
after service.

The Board acknowledges the appellant's contentions with 
respect to service and his hypertension.  However, medical 
diagnoses and matters of medical etiology involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained medical professional.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit, 5 Vet. 
App. at 9; Espiritu, 2 Vet. App. at 495.  Although the 
veteran states that he has hypertension that is related to 
his period of service, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings of hypertension or regarding any 
relationship of hypertension to service.  The veteran's lay 
statements, while credible with regard to the veteran's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between the any 
hypertension and service.    

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
hypertension and service, there is no basis for establishing 
service connection for hypertension.  38 C.F.R.     § 3.303.  

3.  Osteoarthritis
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for 
osteoarthritis.  38 U.S.C.A. § 5107(b).  Despite the 
veteran's allegations that his osteoarthritis began while in 
service, there is no mention in the service medical records 
of treatment for or complaints of osteoarthritis.  A May 1946 
medical examination recorded normal findings.

Moreover, post-service treatment records do not show a 
continuity of symptomatology associated with osteoarthritis 
and his period of active service.  38 C.F.R. § 3.303(b).  In 
a May 2002 statement, Dr. H. asserted that he had seen the 
veteran on four occasions, since November 2000, for treatment 
for hypertensive vascular disease and that on one occasion 
the appellant complained of joint pain.  The veteran was also 
assessed with arthritis in March 2002.  

The Board acknowledges the appellant's contentions with 
respect to service and his current osteoarthritis.  However, 
medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has osteoarthritis that 
is related to his period of service, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings of osteoarthritis or 
regarding any relationship of osteoarthritis to service.  The 
veteran's lay statements, while credible with regard to the 
veteran's subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
the any osteoarthritis and service.    

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
osteoarthritis and service, there is no basis for 
establishing service connection for osteoarthritis.  38 
C.F.R.     § 3.303.  


ORDER

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for osteoarthritis is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


